Exhibit (10)(j)(i)

Amendment No. 1

to

Schedule A to Exhibit (10)(j)

March 1, 2002

 

The following table sets forth the name of each current director of Potlatch
Corporation who has executed the Indemnification Agreement filed as Exhibit
(10)(j):

 

Name of Director

 

Date Agreement Executed

Boh A. Dickey

 

August 7, 2000

Jerome C. Knoll

 

December 31, 2001

Lawrence S. Peiros

 

February 1, 2003

Gregory L. Quesnel

 

September 15, 2000

Michael T. Riordan

 

January 1, 2003

Toni Rembe

 

December 11, 1986

Judith M. Runstad

 

March 9, 1999

L. Pendleton Siegel

 

November 1, 1997

Frederick T. Weyerhaeuser

 

December 11, 1986

Dr. William T. Weyerhaeuser

 

February 22, 1990

 